Certiorari. At July Term, 1843, of Martin County Court, Watts recovered a judgment against Boyle in an action of debt for $394.61 principal money and $9.07 for damages and costs of suit. From that term he sued out a writ intended to be a ca. sa., but which, instead of being "to satisfy," used the words "then and there to render to the said Watts" the sums recovered as aforesaid. Being arrested thereon, Boyle, with Hoffman and Pettijohn as his sureties, entered into bond, before the sheriff, to the plaintiff Watts, dated 14 September, 1843, in which it was recited that Boyle was then under an arrest under a capias adsatisfaciendum at the suit of Watts for the sums recovered in the suit, with a condition in the usual form for the appearance of Boyle at the next county court to be held for Martin County, at the courthouse (332) in Williamston, on the second Monday of October next following, then and there to stand to and abide by such proceeding as may be had in relation to his taking the benefit of the act passed by the General Assembly in 1822 for the relief of insolvent debtors. At October Term the sheriff returned the writ and bond; and Boyle being solemnly called and failing to appear, judgment was, on the motion of the plaintiff, rendered on the bond against Boyle and his sureties, to be discharged on the payment of the former sums recovered, interest and costs, and execution issued therefore against those three persons.
On 8 November following, Boyle and his sureties obtained a certiorari
upon a petition and affidavit stating that he (Boyle) did attend Martin County Court at October Term, on Monday and Tuesday, in this case, and in another at the instance of one Hyman, and was ready then to prove that he had given notice to his creditors and to take the oath of insolvency; that Hyman and a gentleman of the bar, who, as Boyle understood, was the counsel for the plaintiff in both cases, informed him that it was their intention to take an issue of fraud, which could not be tried at that term, and therefore that he might then leave the court and return at the next term, and that he accordingly went to another place, to which he was necessarily called; and after his departure, the *Page 249 
plaintiff, Watts, had him called, and upon his failure to appear, took judgment on the bond. Upon the certiorari the record of the county court was brought up to the Superior Court, where, upon affidavits and counter-affidavits, it appeared to the satisfaction of his Honor that the counsel for Hyman did have the alleged communication with Boyle and assented to his leaving court, forasmuch as his client took an issue on his concealment of property, and that Boyle was under the impression that the same gentleman was counsel for both Hyman and Watts, but that the fact was that Boyle was mistaken in that respect, for Hyman and Watts had each his own counsel and attorney, who were different persons, and neither Watts nor any person authorized by him gave any consent to Boyle's leaving the court. Upon this opinion (333) being given by the court, the counsel for the plaintiffs in thecertiorari then moved to quash or reverse the judgment of the county court, upon the ground that the writ, issued as a ca. sa., was irregular and null, and gave the sheriff no authority to take the bond, and made the judgment thereon rendered erroneous. At the same time the counsel for Watts moved to dismiss the certiorari and to have judgment for his debt against the plaintiffs therein and their sureties. His Honor, being of opinion that Boyle departed the court under a mistake as to Watts' consent to his doing so, and therefore that his default did not imply any waiver of any defects in the proceedings, and accounted for his not appealing, and being also of opinion that the judgment of the county court was erroneous, because theca. sa, was defective, and this was a proper method to correct that error, refused the motion in behalf of Watts and ordered the case to be transferred to the trial docket.
From this decision of his Honor, Watts prayed an appeal, which was allowed.
As far as this application is founded on surprise, we think it cannot be sustained for two reasons. One is upon a matter of law, as laid down inBetts v. Franklin, 20 N.C. 602, which is, that from the nature of the defense, it must be made in the county court; and if not made there, it is gone at law. There is no new trial to take place in the Superior Court, nor any question in the Superior Court, of the sufficiency in law of any defense made in the county court, but the whole rests upon an allegation that the party had a good defense at law which he has lost without his fault and by the fault of the other party and asks that the other party shall not be allowed to insist upon his advantage. *Page 250 
(334)   Now that prayer it is not the province of an appellate court of law or court of errors to grant, but that of a court of equity, which relieves against accident, mistake or surprise, and restrains one from an unconscientious advantage. But, secondly, there was no surprise in this case, or any ground on which even a court of equity could assist the party. We agree with his Honor as to the effect of the affidavits that Watts had given Boyle no reason to think he might leave court, and that the mistake of the latter arose out of his own folly and carelessness in not making inquiry from the creditor himself or his attorney. Upon the remaining question, we think the opinion of his Honor erroneous. We do not stop to inquire whether a certiorari is or is not the proper proceeding for annulling an erroneous judgment of the county court in such cases as this. We presume it is a mere clerical error that "the case was transferred to the trial docket," since there is nothing to try, and the judgment should at once have been that the judgment of the county court was quashed or reversed and the parties left to begin again. But assuming this to be a proper proceeding to correct the error of the county court, if any, we think the motion of Watts should have been allowed because that judgment is not erroneous.
We held in Dobbin v. Gaster, ante, 71, that where the bond was in due form, according to the statute, and the debtor would not appear and take objections to the previous proceedings (if open to him there), the court was not bound to look out of the bond and go back more than it would be bound to require the plaintiff to prove his declaration in debt, when the defendant did not deny it by plea. The debtor and his sureties must take care to make an appearance and defense in due time, and ought not to be heard after judgment to take exceptions as to matter of fact which they omitted to present when the case was regularly before the court.
Our opinion, therefore, is that the judgment must be reversed, and that judgment be given against Boyle and his sureties, Hoffman and Pettijohn, and also the sureties for the certiorari, for the debt, interest (335) and costs formerly recovered, and the costs of the Superior Court and of this Court.
PER CURIAM.                                                Reversed.
Cited: Earle v. Dobson, 46 N.C. 517; Lunceford v. McPherson, 48 N.C. 176. *Page 251